Trip Detail Report (Current Payor)
Trip Date IS BETWEEN 01/01/2016 AND 11/04/2018; AND Company IS GENTLECARE TRANSPORT INC OR MedCoast Ambulance Service; AND Status IS Billed OR
Complete OR On Hold OR Verified; AND Current Payor IS Silver Lake Medical Center (Inter-Campus) OR ...

                                                                            Gross       Contractual               Net        Revenue                                       Balance
Trip Date    Run #       Customer              Current Payor               Charges      Allowances           Charges      Adjustments    Payments   Write-Offs   Refunds       Due

GENTLECARE TRANSPORT INC
2016-07-09   12058                             Silverlake Medical Center   $1,227.30         $776.30           $451.00           $0.00      $0.00      $0.00      $0.00     $451.00
2016-07-11   12184                             Silverlake Medical Center    $925.50          $679.00           $246.50           $0.00      $0.00      $0.00      $0.00     $246.50
2016-07-27   13748                             Silverlake Medical Center   $1,556.00        $1,331.00          $225.00           $0.00      $0.00      $0.00      $0.00     $225.00
2016-07-28   13962                             Silverlake Medical Center    $722.00          $497.00           $225.00           $0.00      $0.00      $0.00      $0.00     $225.00
2016-09-16   18810                             Silverlake Medical Center    $722.00          $497.00           $225.00           $0.00      $0.00      $0.00      $0.00     $225.00
2016-09-23   19431                             Silverlake Medical Center    $722.00          $497.00           $225.00           $0.00      $0.00      $0.00      $0.00     $225.00
2016-11-03   23222                             Silverlake Medical Center   $1,247.40         $824.60           $422.80           $0.00      $0.00      $0.00      $0.00     $422.80




Totals for Company: GENTLECARE TRANSPORT INC

         7                                                                 $7,122.20        $5,101.90         $2,020.30          $0.00      $0.00      $0.00      $0.00     $2,020.30


RescueNet™                                                                             Printed on 12/17/2018 at 12:17:27PM                                                 Page 1
\\ZOLLHOSTED.COM\US\MEDCOASTAMBULANCE\CENTRALSHARE\REPORTS32\BILLING\TRIP RELATED\CALLDETL7.RPT
Trip Detail Report (Current Payor)
Trip Date IS BETWEEN 01/01/2016 AND 11/04/2018; AND Company IS GENTLECARE TRANSPORT INC OR MedCoast Ambulance Service; AND Status IS Billed OR
Complete OR On Hold OR Verified; AND Current Payor IS Silver Lake Medical Center (Inter-Campus) OR ...

                                                                             Gross       Contractual               Net        Revenue                                       Balance
Trip Date    Run #   Customer           Current Payor                     Charges        Allowances           Charges     Adjustments    Payments    Write-Offs   Refunds        Due

MedCoast Ambulance Service
2016-06-17   9964                       Silverlake Medical Center            $722.00          $497.00           $225.00          $0.00       $0.00      $0.00      $0.00     $225.00
2016-07-02   11399                      Silverlake Medical Center            $722.00          $497.00           $225.00          $0.00       $0.00      $0.00      $0.00     $225.00
2016-07-09   12059                      Silverlake Medical Center            $722.00          $497.00           $225.00          $0.00       $0.00      $0.00      $0.00     $225.00
2016-07-23   13390                      Silverlake Medical Center            $912.00          $687.00           $225.00          $0.00       $0.00      $0.00      $0.00     $225.00
2016-07-23   13407                      Silverlake Medical Center          $1,054.40          $829.40           $225.00          $0.00       $0.00      $0.00      $0.00     $225.00
2016-08-05   14660                      Silverlake Medical Center            $908.85          $683.85           $225.00          $0.00       $0.00      $0.00      $0.00     $225.00
2016-08-19   16222                      Silverlake Medical Center            $722.00          $497.00           $225.00          $0.00       $0.00      $0.00      $0.00     $225.00
2016-08-25   16776                      Silverlake Medical Center          $1,386.50         $1,161.50          $225.00          $0.00       $0.00      $0.00      $0.00     $225.00
2016-09-01   17365                      Silverlake Medical Center          $1,223.50         $1,048.50          $175.00          $0.00       $0.00      $0.00      $0.00     $175.00
2016-10-18   21603                      Silverlake Medical Center            $964.35          $739.35           $225.00          $0.00       $0.00      $0.00      $0.00     $225.00
2016-10-18   21608                      Silverlake Medical Center            $722.00          $497.00           $225.00          $0.00       $0.00      $0.00      $0.00     $225.00
2016-10-23   22130                      Silverlake Medical Center            $722.00          $497.00           $225.00          $0.00       $0.00      $0.00      $0.00     $225.00
2016-10-26   22366                      Silverlake Medical Center            $722.00          $497.00           $225.00          $0.00       $0.00      $0.00      $0.00     $225.00
2016-10-26   22368                      Silverlake Medical Center            $907.00          $682.00           $225.00          $0.00       $0.00      $0.00      $0.00     $225.00
2016-10-26   22438                      Silverlake Medical Center            $879.25          $599.00           $280.25          $0.00       $0.00      $0.00      $0.00     $280.25
2016-10-31   22850                      Silverlake Medical Center            $925.50          $629.00           $296.50          $0.00       $0.00      $0.00      $0.00     $296.50
2016-11-04   23304                      Silverlake Medical Center            $866.30          $590.60           $275.70          $0.00       $0.00      $0.00      $0.00     $275.70
2016-11-10   23840                      Silverlake Medical Center          $1,203.00          $809.00           $394.00          $0.00       $0.00      $0.00      $0.00     $394.00
2016-11-19   24600                      Silverlake Medical Center            $722.00          $497.00           $225.00          $0.00       $0.00      $0.00      $0.00     $225.00
2016-12-05   25865                      Silverlake Medical Center            $722.00          $497.00           $225.00          $0.00       $0.00      $0.00      $0.00     $225.00
2016-12-06   26071                      Silverlake Medical Center            $740.50          $515.50           $225.00          $0.00       $0.00      $0.00      $0.00     $225.00
2016-12-09   26339                      Silverlake Medical Center            $722.00          $497.00           $225.00          $0.00       $0.00      $0.00      $0.00     $225.00
2016-12-16   26915                      Silverlake Medical Center            $722.00          $497.00           $225.00          $0.00       $0.00      $0.00      $0.00     $225.00
2017-01-01   10                         Silverlake Medical Center            $907.00          $682.00           $225.00          $0.00       $0.00      $0.00      $0.00     $225.00
2017-01-14   1083                       Silverlake Medical Center            $794.15          $543.80           $250.35          $0.00       $0.00      $0.00      $0.00     $250.35
2017-01-14   1134                       Silverlake Medical Center            $907.00          $682.00           $225.00          $0.00       $0.00      $0.00      $0.00     $225.00
2017-01-16   1162                       Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $682.00           $225.00          $0.00       $0.00      $0.00      $0.00     $225.00
2017-01-18   1415                       Silverlake Medical Center          $1,464.20         $1,190.40          $273.80          $0.00       $0.00      $0.00      $0.00     $273.80
2017-01-19   1500                       Silverlake Medical Center            $882.95          $601.40           $281.55          $0.00       $0.00      $0.00      $0.00     $281.55
2017-01-23   1745                       Silverlake Medical Center            $871.85          $696.85           $175.00          $0.00     $128.46      $0.00      $0.00      $46.54
2017-01-27   2109                       Silverlake Medical Center            $912.55          $620.60           $291.95          $0.00       $0.00      $0.00      $0.00     $291.95
2017-01-27   2111                       Silverlake Medical Center            $912.55          $620.60           $291.95          $0.00       $0.00      $0.00      $0.00     $291.95
2017-02-02   2686                       Silver Lake Medical Center (Inter-Campus)
                                                                              $916.25         $688.00           $228.25          $0.00       $0.00      $0.00      $0.00     $228.25
2017-02-08   3144                       Silverlake Medical Center          $1,379.10         $1,236.44          $142.66          $0.00     $367.66      $0.00      $0.00     -$225.00
2017-02-08   3153                       Silverlake Medical Center          $1,029.10          $696.20           $332.90          $0.00       $0.00      $0.00      $0.00     $332.90
2017-02-09   3196                       Silverlake Medical Center            $749.75          $515.00           $234.75          $0.00       $0.00      $0.00      $0.00     $234.75
2017-02-09   3204                       Silverlake Medical Center          $1,210.75          $976.00           $234.75          $0.00       $0.00      $0.00      $0.00     $234.75



RescueNet™                                                                              Printed on 12/17/2018 at 12:17:27PM                                                 Page 2
\\ZOLLHOSTED.COM\US\MEDCOASTAMBULANCE\CENTRALSHARE\REPORTS32\BILLING\TRIP RELATED\CALLDETL7.RPT
Trip Detail Report (Current Payor)
Trip Date IS BETWEEN 01/01/2016 AND 11/04/2018; AND Company IS GENTLECARE TRANSPORT INC OR MedCoast Ambulance Service; AND Status IS Billed OR
Complete OR On Hold OR Verified; AND Current Payor IS Silver Lake Medical Center (Inter-Campus) OR ...

                                                                             Gross       Contractual               Net        Revenue                                       Balance
Trip Date    Run #   Customer           Current Payor                     Charges        Allowances           Charges     Adjustments    Payments    Write-Offs   Refunds        Due

MedCoast Ambulance Service
2017-02-10   3289                       Silverlake Medical Center            $722.00          $497.00           $225.00          $0.00       $0.00      $0.00      $0.00     $225.00
2017-02-11   3384                       Silverlake Medical Center          $2,197.35         $1,664.23          $533.12          $0.00     $232.31      $0.00      $0.00     $300.81
2017-02-12   3474                      HE
                                        Silverlake Medical Center          $1,364.30         $1,075.60          $288.70          $0.00       $0.00      $0.00      $0.00     $288.70
2017-02-22   4322                       Silverlake Medical Center          $1,517.85         $1,175.20          $342.65          $0.00       $0.00      $0.00      $0.00     $342.65
2017-02-28   4793                       Silverlake Medical Center            $962.50          $653.00           $309.50          $0.00       $0.00      $0.00      $0.00     $309.50
2017-03-07   5260                       Silverlake Medical Center            $907.00          $682.00           $225.00          $0.00       $0.00      $0.00      $0.00     $225.00
2017-03-08   5362                      ESilverlake Medical Center          $1,479.00         $1,188.77          $290.23          $0.00   $1,274.23      $0.00      $0.00     -$984.00
2017-03-08   5402                      ESilverlake Medical Center          $1,479.00         $1,151.00          $328.00          $0.00       $0.00      $0.00      $0.00     $328.00
2017-03-08   5417                       Silverlake Medical Center          $1,294.00         $1,172.64          $121.36          $0.00     $346.36      $0.00      $0.00     -$225.00
2017-03-08   5380                      ESilverlake Medical Center          $1,479.00         $1,151.00          $328.00          $0.00       $0.00      $0.00      $0.00     $328.00
2017-03-10   5530                       Silver Lake Medical Center (Inter-Campus)
                                                                            $1,368.00        $1,143.00          $225.00          $0.00       $0.00      $0.00      $0.00     $225.00
2017-03-13   5732                       Silverlake Medical Center          $1,008.75          $683.00           $325.75          $0.00     $491.60      $0.00      $0.00     -$165.85
2017-03-13   5758                       Silverlake Medical Center            $755.30          $518.60           $236.70          $0.00       $0.00      $0.00      $0.00     $236.70
2017-03-15   5981                       Silver Lake Medical Center (Inter-Campus)
                                                                            $1,379.10        $1,150.20          $228.90          $0.00       $0.00      $0.00      $0.00     $228.90
2017-03-15   5985                       Silver Lake Medical Center (Inter-Campus)
                                                                              $908.85         $683.20           $225.65          $0.00      $35.50      $0.00      $0.00     $190.15
2017-03-16   6099                      ESilverlake Medical Center          $1,342.10         $1,061.20          $280.90          $0.00       $0.00      $0.00      $0.00     $280.90
2017-03-16   6123                      ESilverlake Medical Center            $881.10          $600.20           $280.90          $0.00       $0.00      $0.00      $0.00     $280.90
2017-03-17   6203                       Silverlake Medical Center          $1,255.15         $1,004.80          $250.35          $0.00       $0.00      $0.00      $0.00     $250.35
2017-03-20   6386                       Silverlake Medical Center            $771.95          $529.40           $242.55          $0.00     $484.10      $0.00      $0.00     -$241.55
2017-03-20   6397                       Silverlake Medical Center            $944.00          $641.00           $303.00          $0.00       $0.00      $0.00      $0.00     $303.00
2017-03-20   6406                       Silverlake Medical Center            $771.95          $529.40           $242.55          $0.00       $0.00      $0.00      $0.00     $242.55
2017-03-21   6501                       Silverlake Medical Center          $1,064.25          $719.00           $345.25          $0.00       $0.00      $0.00      $0.00     $345.25
2017-03-30   7157                       Silverlake Medical Center          $1,184.50          $989.36           $195.14          $0.00     $517.64      $0.00      $0.00     -$322.50
2017-03-31   7195                       Silverlake Medical Center            $722.00          $497.00           $225.00          $0.00       $0.00      $0.00      $0.00     $225.00
2017-04-04   7422                       Silverlake Medical Center          $1,678.80         $1,280.60          $398.20          $0.00     $796.40      $0.00      $0.00     -$398.20
2017-04-04   7479                       Silverlake Medical Center          $1,454.85         $1,079.07          $375.78          $0.00     $479.32      $0.00      $0.00     -$103.54
2017-04-06   7679                       Silver Lake Medical Center (Inter-Campus)
                                                                            $1,382.80        $1,152.60          $230.20          $0.00       $0.00      $0.00      $0.00     $230.20
2017-04-07   7684                       Silver Lake Medical Center (Inter-Campus)
                                                                              $908.85         $683.20           $225.65          $0.00      $35.50      $0.00      $0.00     $190.15
2017-04-07   7710                       Silverlake Medical Center            $907.00          $752.52           $154.48          $0.00     $379.48      $0.00      $0.00     -$225.00
2017-04-07   7766                       Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $682.00           $225.00          $0.00       $0.00      $0.00      $0.00     $225.00
2017-04-10   7865                       Silverlake Medical Center            $753.45          $517.40           $236.05          $0.00       $0.00      $0.00      $0.00     $236.05
2017-04-10   7885                       Silverlake Medical Center            $766.40          $525.80           $240.60          $0.00       $0.00      $0.00      $0.00     $240.60
2017-04-11   7944                       Silverlake Medical Center            $801.55          $548.60           $252.95          $0.00       $0.00      $0.00      $0.00     $252.95
2017-04-11   7954                       Silverlake Medical Center            $801.55          $548.60           $252.95          $0.00       $0.00      $0.00      $0.00     $252.95
2017-04-14   8300                       Silverlake Medical Center            $907.00          $792.04           $114.96          $0.00     $454.92      $0.00      $0.00     -$339.96
2017-04-14   8315                       Silverlake Medical Center            $722.00          $497.00           $225.00          $0.00       $0.00      $0.00      $0.00     $225.00
2017-04-16   8422                       Silverlake Medical Center            $722.00          $497.00           $225.00          $0.00     $118.31      $0.00      $0.00     $106.69



RescueNet™                                                                              Printed on 12/17/2018 at 12:17:27PM                                                 Page 3
\\ZOLLHOSTED.COM\US\MEDCOASTAMBULANCE\CENTRALSHARE\REPORTS32\BILLING\TRIP RELATED\CALLDETL7.RPT
Trip Detail Report (Current Payor)
Trip Date IS BETWEEN 01/01/2016 AND 11/04/2018; AND Company IS GENTLECARE TRANSPORT INC OR MedCoast Ambulance Service; AND Status IS Billed OR
Complete OR On Hold OR Verified; AND Current Payor IS Silver Lake Medical Center (Inter-Campus) OR ...

                                                                             Gross       Contractual               Net        Revenue                                       Balance
Trip Date    Run #   Customer           Current Payor                     Charges        Allowances           Charges     Adjustments    Payments    Write-Offs   Refunds        Due

MedCoast Ambulance Service
2017-04-18   8522                       Silverlake Medical Center            $722.00          $497.00           $225.00          $0.00       $0.00      $0.00      $0.00     $225.00
2017-04-18   8591                       Silverlake Medical Center          $1,645.50         $1,259.00          $386.50          $0.00       $0.00      $0.00      $0.00     $386.50
2017-04-19   8620                       Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $682.00           $225.00          $0.00       $0.00      $0.00      $0.00     $225.00
2017-04-20   8711                       Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $682.00           $225.00          $0.00       $0.00      $0.00      $0.00     $225.00
2017-04-20   8774                       Silver Lake Medical Center (Inter-Campus)
                                                                            $1,405.00        $1,167.00          $238.00          $0.00       $0.00      $0.00      $0.00     $238.00
2017-04-20   8807                       Silver Lake Medical Center (Inter-Campus)
                                                                              $940.30         $703.60           $236.70          $0.00       $0.00      $0.00      $0.00     $236.70
2017-04-21   8827                       Silverlake Medical Center          $1,405.00         $1,102.00          $303.00          $0.00       $0.00      $0.00      $0.00     $303.00
2017-04-21   8839                       Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $682.00           $225.00          $0.00       $0.00      $0.00      $0.00     $225.00
2017-04-21   8859                       Silverlake Medical Center            $829.30          $566.60           $262.70          $0.00       $0.00      $0.00      $0.00     $262.70
2017-04-21   8889                       Silverlake Medical Center            $962.50          $653.00           $309.50          $0.00       $0.00      $0.00      $0.00     $309.50
2017-04-24   9039                       Silverlake Medical Center            $821.90          $561.80           $260.10          $0.00      $26.33      $0.00      $0.00     $233.77
2017-04-25   9173                       Silverlake Medical Center            $910.70          $685.70           $225.00          $0.00       $0.00      $0.00      $0.00     $225.00
2017-04-27   9361                       Silver Lake Medical Center (Inter-Campus)
                                                                              $908.85         $683.20           $225.65          $0.00       $0.00      $0.00      $0.00     $225.65
2017-04-28   9370                       Silverlake Medical Center            $722.00          $497.00           $225.00          $0.00       $0.00      $0.00      $0.00     $225.00
2017-05-01   9550                       Silverlake Medical Center            $908.85          $683.85           $225.00          $0.00       $0.00      $0.00      $0.00     $225.00
2017-05-01   9556                       Silver Lake Medical Center (Inter-Campus)
                                                                            $1,092.00         $867.00           $225.00          $0.00       $0.00      $0.00      $0.00     $225.00
2017-05-01   9606                       Silverlake Medical Center            $910.70          $685.70           $225.00          $0.00       $0.00      $0.00      $0.00     $225.00
2017-05-01   9610                       Silverlake Medical Center            $801.55          $576.55           $225.00          $0.00       $0.00      $0.00      $0.00     $225.00
2017-05-01   9613                       Silverlake Medical Center          $1,262.55         $1,009.60          $252.95          $0.00       $0.00      $0.00      $0.00     $252.95
2017-05-02   9615                       Silverlake Medical Center            $908.85          $683.85           $225.00          $0.00       $0.00      $0.00      $0.00     $225.00
2017-05-02   9718                       Silverlake Medical Center            $908.85          $754.79           $154.06          $0.00       $0.00      $0.00      $0.00     $154.06
2017-05-03   9723                       Silverlake Medical Center            $722.00          $497.00           $225.00          $0.00       $0.00      $0.00      $0.00     $225.00
2017-05-03   9763                       Silverlake Medical Center            $907.00          $682.00           $225.00          $0.00       $0.00      $0.00      $0.00     $225.00
2017-05-04   9809                       Silverlake Medical Center          $1,183.00          $958.00           $225.00          $0.00       $0.00      $0.00      $0.00     $225.00
2017-05-04   9887                       Silverlake Medical Center            $940.30          $715.30           $225.00          $0.00       $0.00      $0.00      $0.00     $225.00
2017-05-05   9990                       Silverlake Medical Center            $759.00          $521.00           $238.00          $0.00       $0.00      $0.00      $0.00     $238.00
2017-05-05   9974                       Silverlake Medical Center            $759.00          $521.00           $238.00          $0.00       $0.00      $0.00      $0.00     $238.00
2017-05-09   10225                      Silverlake Medical Center          $1,055.00          $713.00           $342.00          $0.00       $0.00      $0.00      $0.00     $342.00
2017-05-09   10235                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $682.00           $225.00          $0.00       $0.00      $0.00      $0.00     $225.00
2017-05-12   10473                      Silverlake Medical Center            $740.50          $509.00           $231.50          $0.00       $0.00      $0.00      $0.00     $231.50
2017-05-15   10680                      Silverlake Medical Center            $907.00          $682.00           $225.00          $0.00     $338.66      $0.00      $0.00     -$113.66
2017-05-16   10766                      Silverlake Medical Center            $749.75          $515.00           $234.75          $0.00       $0.00      $0.00      $0.00     $234.75
2017-05-16   10791                      Silverlake Medical Center            $749.75          $515.00           $234.75          $0.00       $0.00      $0.00      $0.00     $234.75
2017-05-17   10813                      Silverlake Medical Center          $1,071.65          $889.72           $181.93          $0.00     $115.51      $0.00      $0.00      $66.42
2017-05-17   10823                      Silverlake Medical Center          $1,471.60         $1,104.32          $367.28          $0.00     $160.92      $0.00      $0.00     $206.36
2017-05-18   10890                      Silver Lake Medical Center (Inter-Campus)
                                                                              $908.85         $683.20           $225.65          $0.00       $0.00      $0.00      $0.00     $225.65
2017-05-20   11070                      Silverlake Medical Center            $908.85          $683.85           $225.00          $0.00     $338.66      $0.00      $0.00     -$113.66



RescueNet™                                                                              Printed on 12/17/2018 at 12:17:27PM                                                 Page 4
\\ZOLLHOSTED.COM\US\MEDCOASTAMBULANCE\CENTRALSHARE\REPORTS32\BILLING\TRIP RELATED\CALLDETL7.RPT
Trip Detail Report (Current Payor)
Trip Date IS BETWEEN 01/01/2016 AND 11/04/2018; AND Company IS GENTLECARE TRANSPORT INC OR MedCoast Ambulance Service; AND Status IS Billed OR
Complete OR On Hold OR Verified; AND Current Payor IS Silver Lake Medical Center (Inter-Campus) OR ...

                                                                             Gross       Contractual               Net        Revenue                                       Balance
Trip Date    Run #   Customer           Current Payor                     Charges        Allowances           Charges     Adjustments    Payments    Write-Offs   Refunds        Due

MedCoast Ambulance Service
2017-05-21   11137                      Silverlake Medical Center            $862.60          $588.20           $274.40          $0.00       $0.00      $0.00      $0.00     $274.40
2017-05-22   11162                      Silverlake Medical Center            $908.85          $683.85           $225.00          $0.00       $0.00      $0.00      $0.00     $225.00
2017-05-22   11165                      Silverlake Medical Center            $884.80          $602.60           $282.20          $0.00       $0.00      $0.00      $0.00     $282.20
2017-05-22   11203                      Silverlake Medical Center          $1,171.55          $788.60           $382.95          $0.00     $138.89      $0.00      $0.00     $244.06
2017-05-23   11297                      Silverlake Medical Center          $1,129.00          $761.00           $368.00          $0.00       $0.00      $0.00      $0.00     $368.00
2017-05-25   11452                      Silverlake Medical Center            $962.50          $653.00           $309.50          $0.00       $0.00      $0.00      $0.00     $309.50
2017-05-25   11489                      Silverlake Medical Center          $1,038.35          $702.20           $336.15          $0.00       $0.00      $0.00      $0.00     $336.15
2017-05-25   11482                    SAN
                                       Silverlake Medical Center             $907.00          $682.00           $225.00          $0.00     $339.96      $0.00      $0.00     -$114.96
2017-05-25   11487                      Silverlake Medical Center            $722.00          $547.00           $175.00          $0.00       $0.00      $0.00      $0.00     $175.00
2017-05-26   11512                      Silverlake Medical Center            $759.00          $521.00           $238.00          $0.00       $0.00      $0.00      $0.00     $238.00
2017-05-26   11530                      Silverlake Medical Center            $759.00          $521.00           $238.00          $0.00       $0.00      $0.00      $0.00     $238.00
2017-05-27   11613                      Silverlake Medical Center            $908.85          $683.85           $225.00          $0.00     $839.94      $0.00      $0.00     -$614.94
2017-05-28   11652                      Silverlake Medical Center            $722.00          $497.00           $225.00          $0.00       $0.00      $0.00      $0.00     $225.00
2017-05-29   11712                      Silverlake Medical Center          $1,114.20          $751.40           $362.80          $0.00       $0.00      $0.00      $0.00     $362.80
2017-05-30   11767                      Silverlake Medical Center          $1,377.25         $1,089.25          $288.00          $0.00       $0.00      $0.00      $0.00     $288.00
2017-05-30   11779                      Silverlake Medical Center          $1,288.45          $993.34           $295.11          $0.00       $0.00      $0.00      $0.00     $295.11
2017-05-30   11796                      Silverlake Medical Center            $797.85          $622.85           $175.00          $0.00       $0.00      $0.00      $0.00     $175.00
2017-06-02   11989                      Silverlake Medical Center            $907.00          $682.00           $225.00          $0.00       $0.00      $0.00      $0.00     $225.00
2017-06-06   12258                      Silverlake Medical Center          $1,454.95         $1,134.40          $320.55          $0.00       $0.00      $0.00      $0.00     $320.55
2017-06-07   12313                      Silverlake Medical Center          $1,429.05         $1,117.60          $311.45          $0.00       $0.00      $0.00      $0.00     $311.45
2017-06-07   12307                      Silverlake Medical Center          $1,429.05         $1,117.60          $311.45          $0.00       $0.00      $0.00      $0.00     $311.45
2017-06-08   12414                      Silverlake Medical Center          $1,030.95          $697.40           $333.55          $0.00       $0.00      $0.00      $0.00     $333.55
2017-06-08   12417                      Silverlake Medical Center            $897.75          $611.00           $286.75          $0.00       $0.00      $0.00      $0.00     $286.75
2017-06-11   12643                      Silverlake Medical Center            $908.85          $683.85           $225.00          $0.00     $338.66      $0.00      $0.00     -$113.66
2017-06-12   12718                      Silverlake Medical Center          $1,917.10         $1,272.20          $644.90          $0.00       $0.00      $0.00      $0.00     $644.90
2017-06-12   12726                      Silverlake Medical Center          $1,645.50         $1,258.00          $387.50          $0.00       $0.00      $0.00      $0.00     $387.50
2017-06-14   12816                      Silver Lake Medical Center (Inter-Campus)
                                                                              $908.85         $683.20           $225.65          $0.00       $0.00      $0.00      $0.00     $225.65
2017-06-14   12887                      Silverlake Medical Center            $908.85          $633.35           $275.50          $0.00       $0.00      $0.00      $0.00     $275.50
2017-06-14   12890                      Silverlake Medical Center            $814.50          $557.00           $257.50          $0.00       $0.00      $0.00      $0.00     $257.50
2017-06-15   12975                      Silverlake Medical Center            $925.50          $629.00           $296.50          $0.00       $0.00      $0.00      $0.00     $296.50
2017-06-17   13140                      Silverlake Medical Center            $797.85          $572.85           $225.00          $0.00       $0.00      $0.00      $0.00     $225.00
2017-06-19   13216                      Silverlake Medical Center            $797.85          $572.85           $225.00          $0.00       $0.00      $0.00      $0.00     $225.00
2017-06-19   13251                      Silverlake Medical Center            $907.00          $682.00           $225.00          $0.00       $0.00      $0.00      $0.00     $225.00
2017-06-20   13255                      Silverlake Medical Center          $1,101.25          $743.00           $358.25          $0.00       $0.00      $0.00      $0.00     $358.25
2017-06-21   13429                      Silverlake Medical Center          $1,183.00         $1,069.99          $113.01          $0.00     $338.01      $0.00      $0.00     -$225.00
2017-06-22   13496                      Silverlake Medical Center            $944.00          $641.00           $303.00          $0.00       $0.00      $0.00      $0.00     $303.00
2017-06-24   13664                      Silverlake Medical Center          $1,256.65          $843.80           $412.85          $0.00       $0.00      $0.00      $0.00     $412.85



RescueNet™                                                                              Printed on 12/17/2018 at 12:17:27PM                                                 Page 5
\\ZOLLHOSTED.COM\US\MEDCOASTAMBULANCE\CENTRALSHARE\REPORTS32\BILLING\TRIP RELATED\CALLDETL7.RPT
Trip Detail Report (Current Payor)
Trip Date IS BETWEEN 01/01/2016 AND 11/04/2018; AND Company IS GENTLECARE TRANSPORT INC OR MedCoast Ambulance Service; AND Status IS Billed OR
Complete OR On Hold OR Verified; AND Current Payor IS Silver Lake Medical Center (Inter-Campus) OR ...

                                                                             Gross       Contractual                Net       Revenue                                        Balance
Trip Date    Run #   Customer           Current Payor                     Charges        Allowances           Charges      Adjustments    Payments    Write-Offs   Refunds        Due

MedCoast Ambulance Service
2017-06-26   13723                      Silverlake Medical Center          $1,055.00          $713.00           $342.00           $0.00       $0.00      $0.00      $0.00     $342.00
2017-06-27   13830                      Silverlake Medical Center          $1,183.00          $958.00           $225.00           $0.00       $0.00      $0.00      $0.00     $225.00
2017-06-29   14026                      Silver Lake Medical Center (Inter-Campus)
                                                                              $988.45         $684.40           $304.05           $0.00       $0.00      $0.00      $0.00     $304.05
2017-06-30   14046                      Silverlake Medical Center          $1,027.25          $695.00           $332.25           $0.00       $0.00      $0.00      $0.00     $332.25
2017-07-01   14171                      Silverlake Medical Center          $1,312.00         $1,087.00          $225.00           $0.00     $225.00      $0.00      $0.00       $0.00
2017-07-03   14209                      Silverlake Medical Center          $1,021.70          $691.40           $330.30           $0.00       $0.00      $0.00      $0.00     $330.30
2017-07-04   14326                      Silver Lake Medical Center (Inter-Campus)
                                                                            $1,530.30        $1,293.60          $236.70           $0.00       $0.00      $0.00      $0.00     $236.70
2017-07-05   14340                    PHE
                                        Silverlake Medical Center            $913.90         $1,394.13          -$480.23          $0.00       $0.00      $0.00      $0.00     -$480.23
2017-07-05   14418                      Silverlake Medical Center          $1,374.90         $1,152.01          $222.89           $0.00      -$2.11      $0.00      $0.00     $225.00
2017-07-05   14396                      Silverlake Medical Center          $1,312.00         $1,194.79          $117.21           $0.00     $342.21      $0.00      $0.00     -$225.00
2017-07-06   14486                      Silverlake Medical Center            $881.10          $600.20           $280.90           $0.00       $0.00      $0.00      $0.00     $280.90
2017-07-09   14652                      Silverlake Medical Center          $1,460.50         $1,300.09          $160.41           $0.00       $0.00      $0.00      $0.00     $160.41
2017-07-14   15043                      Silverlake Medical Center            $797.85          $572.85           $225.00           $0.00       $0.00      $0.00      $0.00     $225.00
2017-07-15   15079                      Silverlake Medical Center            $912.00          $737.00           $175.00           $0.00       $0.00      $0.00      $0.00     $175.00
2017-07-16   15129                      Silverlake Medical Center          $1,664.00         $1,270.00          $394.00           $0.00       $0.00      $0.00      $0.00     $394.00
2017-07-17   15146                      Silverlake Medical Center          $1,334.35          $894.20           $440.15           $0.00       $0.00      $0.00      $0.00     $440.15
2017-07-18   15269                      Silverlake Medical Center          $1,010.60          $692.00           $318.60           $0.00       $0.00      $0.00      $0.00     $318.60
2017-07-23   15653                      Silverlake Medical Center          $1,019.85          $690.20           $329.65           $0.00       $0.00      $0.00      $0.00     $329.65
2017-07-24   15700                      Silverlake Medical Center          $1,522.90         $1,225.75          $297.15           $0.00       $0.00      $0.00      $0.00     $297.15
2017-07-25   15761                      Silverlake Medical Center            $827.45          $565.40           $262.05           $0.00       $0.00      $0.00      $0.00     $262.05
2017-08-02   16382                      Silverlake Medical Center          $1,540.00         $1,237.00          $303.00           $0.00       $0.00      $0.00      $0.00     $303.00
2017-08-06   16683                      Silverlake Medical Center            $875.55          $596.60           $278.95           $0.00       $0.00      $0.00      $0.00     $278.95
2017-08-06   16685                      Silver Lake Medical Center (Inter-Campus)
                                                                              $866.30         $731.45           $134.85           $0.00      $18.93      $0.00      $0.00     $115.92
2017-08-08   16865                      Silverlake Medical Center            $797.85          $622.85           $175.00           $0.00       $0.00      $0.00      $0.00     $175.00
2017-08-14   17273                      Silver Lake Medical Center (Inter-Campus)
                                                                              $908.85         $683.20           $225.65           $0.00       $0.00      $0.00      $0.00     $225.65
2017-08-16   17435                    ILBERTO
                                        Silverlake Medical Center            $749.75          $515.00           $234.75           $0.00       $0.00      $0.00      $0.00     $234.75
2017-08-16   17443                    ILBERTO
                                        Silverlake Medical Center          $1,340.50         $1,105.75          $234.75           $0.00       $0.00      $0.00      $0.00     $234.75
2017-08-19   17666                      Silverlake Medical Center            $916.25          $623.00           $293.25           $0.00       $0.00      $0.00      $0.00     $293.25
2017-08-24   17982                      Silver Lake Medical Center (Inter-Campus)
                                                                              $908.85         $683.20           $225.65           $0.00       $0.00      $0.00      $0.00     $225.65
2017-08-25   18082                      Silverlake Medical Center          $1,312.00         $1,198.34          $113.66           $0.00     $338.66      $0.00      $0.00     -$225.00
2017-08-25   18120                      Silver Lake Medical Center (Inter-Campus)
                                                                              $908.85         $683.20           $225.65           $0.00       $0.00      $0.00      $0.00     $225.65
2017-08-25   18153                      Silverlake Medical Center            $910.70          $685.70           $225.00           $0.00     $226.00      $0.00      $0.00       -$1.00
2017-08-28   18272                      Silverlake Medical Center          $1,171.55          $788.60           $382.95           $0.00       $0.00      $0.00      $0.00     $382.95
2017-08-28   18297                      Silverlake Medical Center          $1,171.55          $788.60           $382.95           $0.00     $337.68      $0.00      $0.00      $45.27
2017-08-29   18402                      Silverlake Medical Center          $1,101.25          $743.00           $358.25           $0.00       $0.00      $0.00      $0.00     $358.25
2017-08-29   18415                      Silverlake Medical Center          $1,101.25          $743.00           $358.25           $0.00       $0.00      $0.00      $0.00     $358.25
2017-08-30   18465                      Silverlake Medical Center            $749.75          $515.00           $234.75           $0.00       $0.00      $0.00      $0.00     $234.75



RescueNet™                                                                              Printed on 12/17/2018 at 12:17:27PM                                                  Page 6
\\ZOLLHOSTED.COM\US\MEDCOASTAMBULANCE\CENTRALSHARE\REPORTS32\BILLING\TRIP RELATED\CALLDETL7.RPT
Trip Detail Report (Current Payor)
Trip Date IS BETWEEN 01/01/2016 AND 11/04/2018; AND Company IS GENTLECARE TRANSPORT INC OR MedCoast Ambulance Service; AND Status IS Billed OR
Complete OR On Hold OR Verified; AND Current Payor IS Silver Lake Medical Center (Inter-Campus) OR ...

                                                                     Gross       Contractual               Net        Revenue                                       Balance
Trip Date    Run #   Customer           Current Payor               Charges      Allowances           Charges     Adjustments    Payments    Write-Offs   Refunds        Due

MedCoast Ambulance Service
2017-08-30   18484                      Silverlake Medical Center    $749.75          $515.00           $234.75          $0.00       $0.00      $0.00      $0.00     $234.75
2017-09-02   18702                      Silverlake Medical Center    $918.10          $624.20           $293.90          $0.00       $0.00      $0.00      $0.00     $293.90
2017-09-06   18959                      Silverlake Medical Center   $1,312.00        $1,087.00          $225.00          $0.00     $338.66      $0.00      $0.00     -$113.66
2017-09-07   19054                      Silverlake Medical Center   $1,312.00        $1,087.00          $225.00          $0.00     $263.40      $0.00      $0.00      -$38.40
2017-09-07   19083                      Silverlake Medical Center    $908.85          $683.85           $225.00          $0.00     $263.40      $0.00      $0.00      -$38.40
2017-09-10   19230                      Silverlake Medical Center   $1,616.00        $1,311.00          $305.00          $0.00       $0.00      $0.00      $0.00     $305.00
2017-09-12   19362                      Silverlake Medical Center   $1,502.00        $1,212.00          $290.00          $0.00       $0.00      $0.00      $0.00     $290.00
2017-09-13   19472                      Silverlake Medical Center    $722.00          $497.00           $225.00          $0.00       $0.00      $0.00      $0.00     $225.00
2017-09-20   20000                      Silverlake Medical Center    $722.00          $497.00           $225.00          $0.00     $450.00      $0.00      $0.00     -$225.00
2017-09-20   20022                      Silverlake Medical Center    $722.00          $497.00           $225.00          $0.00     $450.00      $0.00      $0.00     -$225.00
2017-09-21   20086                      Silverlake Medical Center    $877.40          $597.80           $279.60          $0.00       $0.00      $0.00      $0.00     $279.60
2017-09-23   20203                      Silverlake Medical Center    $908.85          $652.34           $256.51          $0.00     $555.14      $0.00      $0.00     -$298.63
2017-09-23   20216                      Silverlake Medical Center    $908.85          $652.34           $256.51          $0.00     $555.14      $0.00      $0.00     -$298.63
2017-09-26   20458                      Silverlake Medical Center    $746.05          $512.60           $233.45          $0.00       $0.00      $0.00      $0.00     $233.45
2017-09-26   20473                      Silverlake Medical Center    $746.05          $512.60           $233.45          $0.00       $0.00      $0.00      $0.00     $233.45
2017-09-28   20575                      Silverlake Medical Center   $1,184.50         $859.50           $325.00          $0.00       $0.00      $0.00      $0.00     $325.00
2017-10-02   20845                      Silverlake Medical Center   $1,312.00        $1,087.00          $225.00          $0.00       $0.00      $0.00      $0.00     $225.00
2017-10-02   20854                      Silverlake Medical Center   $1,312.00        $1,087.00          $225.00          $0.00       $0.00      $0.00      $0.00     $225.00
2017-10-03   20959                      Silverlake Medical Center    $722.00          $497.00           $225.00          $0.00       $0.00      $0.00      $0.00     $225.00
2017-10-03   20975                      Silverlake Medical Center    $907.00          $682.00           $225.00          $0.00       $0.00      $0.00      $0.00     $225.00
2017-10-03   21001                      Silverlake Medical Center    $907.00          $682.00           $225.00          $0.00       $0.00      $0.00      $0.00     $225.00
2017-10-04   21046                      Silverlake Medical Center   $1,203.00         $872.00           $331.00          $0.00       $0.00      $0.00      $0.00     $331.00
2017-10-04   21083                      Silverlake Medical Center   $1,312.00        $1,087.00          $225.00          $0.00       $0.00      $0.00      $0.00     $225.00
2017-10-05   21097                      Silverlake Medical Center   $1,312.00        $1,087.00          $225.00          $0.00       $0.00      $0.00      $0.00     $225.00
2017-10-07   21330                      Silverlake Medical Center   $1,312.00        $1,137.00          $175.00          $0.00       $0.00      $0.00      $0.00     $175.00
2017-10-09   21370                      Silverlake Medical Center    $722.00          $547.00           $175.00          $0.00       $0.00      $0.00      $0.00     $175.00
2017-10-09   21396                      Silverlake Medical Center    $722.00          $547.00           $175.00          $0.00     $225.00      $0.00      $0.00      -$50.00
2017-10-11   21610                      Silverlake Medical Center    $907.00          $732.00           $175.00          $0.00       $0.00      $0.00      $0.00     $175.00
2017-10-12   21693                      Silverlake Medical Center    $907.00          $732.00           $175.00          $0.00       $0.00      $0.00      $0.00     $175.00
2017-10-16   21969                      Silverlake Medical Center    $908.85          $733.85           $175.00          $0.00       $0.00      $0.00      $0.00     $175.00
2017-10-16   21991                      Silverlake Medical Center    $907.00          $732.00           $175.00          $0.00       $0.00      $0.00      $0.00     $175.00
2017-10-16   21996                      Silverlake Medical Center    $908.85          $733.85           $175.00          $0.00       $0.00      $0.00      $0.00     $175.00
2017-10-17   22017                      Silverlake Medical Center   $1,804.10        $1,460.75          $343.35          $0.00       $0.00      $0.00      $0.00     $343.35
2017-10-17   22097                      Silverlake Medical Center   $1,312.00        $1,137.00          $175.00          $0.00     $225.00      $0.00      $0.00      -$50.00
2017-10-18   22107                      Silverlake Medical Center   $1,019.85         $740.20           $279.65          $0.00       $0.00      $0.00      $0.00     $279.65
2017-10-18   22152                      Silverlake Medical Center   $1,312.00        $1,137.00          $175.00          $0.00       $0.00      $0.00      $0.00     $175.00
2017-10-18   22176                      Silverlake Medical Center   $1,597.00        $1,324.50          $272.50          $0.00       $0.00      $0.00      $0.00     $272.50



RescueNet™                                                                      Printed on 12/17/2018 at 12:17:27PM                                                 Page 7
\\ZOLLHOSTED.COM\US\MEDCOASTAMBULANCE\CENTRALSHARE\REPORTS32\BILLING\TRIP RELATED\CALLDETL7.RPT
Trip Detail Report (Current Payor)
Trip Date IS BETWEEN 01/01/2016 AND 11/04/2018; AND Company IS GENTLECARE TRANSPORT INC OR MedCoast Ambulance Service; AND Status IS Billed OR
Complete OR On Hold OR Verified; AND Current Payor IS Silver Lake Medical Center (Inter-Campus) OR ...

                                                                             Gross       Contractual               Net        Revenue                                       Balance
Trip Date    Run #   Customer           Current Payor                     Charges        Allowances           Charges     Adjustments    Payments    Write-Offs   Refunds        Due

MedCoast Ambulance Service
2017-10-18   22181                      Silverlake Medical Center            $907.00          $732.00           $175.00          $0.00       $0.00      $0.00      $0.00     $175.00
2017-10-19   22280                      Silverlake Medical Center            $788.60          $590.20           $198.40          $0.00       $0.00      $0.00      $0.00     $198.40
2017-10-20   22325                      Silverlake Medical Center          $1,312.00         $1,137.00          $175.00          $0.00       $0.00      $0.00      $0.00     $175.00
2017-10-21   22368                      Silverlake Medical Center            $907.00          $732.00           $175.00          $0.00       $0.00      $0.00      $0.00     $175.00
2017-10-21   22404                      Silverlake Medical Center          $1,312.00         $1,137.00          $175.00          $0.00       $0.00      $0.00      $0.00     $175.00
2017-10-22   22440                      Silverlake Medical Center            $766.40          $575.80           $190.60          $0.00       $0.00      $0.00      $0.00     $190.60
2017-10-22   22443                      Silverlake Medical Center            $766.40          $575.80           $190.60          $0.00       $0.00      $0.00      $0.00     $190.60
2017-10-22   22455                     LSilver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $734.27           $172.73          $0.00      -$2.27      $0.00      $0.00     $175.00
2017-10-22   22444                     LSilver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $734.27           $172.73          $0.00      -$2.27      $0.00      $0.00     $175.00
2017-10-23   22502                      Silverlake Medical Center            $907.00          $732.00           $175.00          $0.00       $0.00      $0.00      $0.00     $175.00
2017-10-24   22631                      Silverlake Medical Center            $884.80          $662.60           $222.20          $0.00       $0.00      $0.00      $0.00     $222.20
2017-10-25   22637                      Silverlake Medical Center            $907.00          $732.00           $175.00          $0.00       $0.00      $0.00      $0.00     $175.00
2017-10-27   22907                      Silverlake Medical Center          $1,312.00         $1,137.00          $175.00          $0.00       $0.00      $0.00      $0.00     $175.00
2017-11-24   24939                      Silverlake Medical Center          $1,312.00         $1,137.00          $175.00          $0.00       $0.00      $0.00      $0.00     $175.00
2017-12-05   25630                      Silverlake Medical Center          $1,167.85          $836.20           $331.65          $0.00       $0.00      $0.00      $0.00     $331.65
2017-12-05   25612                      Silverlake Medical Center            $908.85          $668.20           $240.65          $0.00       $0.00      $0.00      $0.00     $240.65
2017-12-12   26155                      Silver Lake Medical Center (Inter-Campus)
                                                                              $722.00         $580.41           $141.59          $0.00     $316.59      $0.00      $0.00     -$175.00
2017-12-16   26442                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $765.46           $141.54          $0.00     $316.54      $0.00      $0.00     -$175.00
2017-12-25   27074                      Silverlake Medical Center            $907.00          $765.41           $141.59          $0.00     $316.59      $0.00      $0.00     -$175.00
2018-01-04   300                        Silver Lake Medical Center (Inter-Campus)
                                                                            $1,502.00        $1,327.00          $175.00          $0.00       $0.00      $0.00      $0.00     $175.00
2018-01-10   685                        Silverlake Medical Center          $1,692.00         $1,387.00          $305.00          $0.00       $0.00      $0.00      $0.00     $305.00
2018-01-13   991                        Silverlake Medical Center            $932.90          $793.79           $139.11          $0.00     $388.21      $0.00      $0.00     -$249.10
2018-01-15   1034                       Silverlake Medical Center            $768.25          $577.00           $191.25          $0.00       $0.00      $0.00      $0.00     $191.25
2018-01-15   1044                       Silverlake Medical Center            $768.25          $577.00           $191.25          $0.00       $0.00      $0.00      $0.00     $191.25
2018-01-15   1027                       Silver Lake Medical Center (Inter-Campus)
                                                                            $1,502.00        $1,327.00          $175.00          $0.00       $0.00      $0.00      $0.00     $175.00
2018-01-15   1031                       Silverlake Medical Center          $1,598.90         $1,325.75          $273.15          $0.00       $0.00      $0.00      $0.00     $273.15
2018-01-15   1072                       Silverlake Medical Center          $1,359.50         $1,168.25          $191.25          $0.00       $0.00      $0.00      $0.00     $191.25
2018-01-15   1086                       Silverlake Medical Center          $1,359.50         $1,168.25          $191.25          $0.00       $0.00      $0.00      $0.00     $191.25
2018-01-15   1056                       Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00       $0.00      $0.00      $0.00     $175.00
2018-01-16   1176                       Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00       $0.00      $0.00      $0.00     $175.00
2018-01-18   1366                       Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00       $0.00      $0.00      $0.00     $175.00
2018-01-22   1578                       Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00       $0.00      $0.00      $0.00     $175.00
2018-01-22   1630                       Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00       $0.00      $0.00      $0.00     $175.00
2018-01-23   1690                      OSilver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00       $0.00      $0.00      $0.00     $175.00
2018-01-26   1928                       Silverlake Medical Center          $1,143.80          $820.60           $323.20          $0.00       $0.00      $0.00      $0.00     $323.20
2018-01-26   1995                       Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00       $0.00      $0.00      $0.00     $175.00
2018-01-27   2017                       Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00       $0.00      $0.00      $0.00     $175.00



RescueNet™                                                                              Printed on 12/17/2018 at 12:17:27PM                                                 Page 8
\\ZOLLHOSTED.COM\US\MEDCOASTAMBULANCE\CENTRALSHARE\REPORTS32\BILLING\TRIP RELATED\CALLDETL7.RPT
Trip Detail Report (Current Payor)
Trip Date IS BETWEEN 01/01/2016 AND 11/04/2018; AND Company IS GENTLECARE TRANSPORT INC OR MedCoast Ambulance Service; AND Status IS Billed OR
Complete OR On Hold OR Verified; AND Current Payor IS Silver Lake Medical Center (Inter-Campus) OR ...

                                                                             Gross       Contractual               Net        Revenue                                      Balance
Trip Date    Run #   Customer           Current Payor                     Charges        Allowances           Charges     Adjustments    Payments   Write-Offs   Refunds       Due

MedCoast Ambulance Service
2018-01-27   2061                       Silver Lake Medical Center (Inter-Campus)
                                                                              $888.50         $713.50           $175.00          $0.00      $0.00      $0.00      $0.00     $175.00
2018-01-29   2168                       Silverlake Medical Center            $749.75          $565.00           $184.75          $0.00      $0.00      $0.00      $0.00     $184.75
2018-01-29   2180                       Silverlake Medical Center            $749.75          $565.00           $184.75          $0.00      $0.00      $0.00      $0.00     $184.75
2018-01-30   2218                       Silverlake Medical Center          $1,201.15          $857.80           $343.35          $0.00      $0.00      $0.00      $0.00     $343.35
2018-02-01   2446                      OSilver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00     $175.00
2018-02-06   2833                       Silver Lake Medical Center (Inter-Campus)
                                                                            $1,502.00        $1,327.00          $175.00          $0.00      $0.00      $0.00      $0.00     $175.00
2018-02-06   2839                       Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00     $175.00
2018-02-07   2906                       Silverlake Medical Center            $747.90          $563.80           $184.10          $0.00      $0.00      $0.00      $0.00     $184.10
2018-02-07   2917                       Silverlake Medical Center            $747.90          $563.80           $184.10          $0.00      $0.00      $0.00      $0.00     $184.10
2018-02-07   2844                       Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00     $175.00
2018-02-08   2957                       Silver Lake Medical Center (Inter-Campus)
                                                                              $888.50         $713.50           $175.00          $0.00      $0.00      $0.00      $0.00     $175.00
2018-02-08   3005                       Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00     $175.00
2018-02-10   3118                       Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00     $175.00
2018-02-10   3123                       Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00     $175.00
2018-02-10   3148                       Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00     $175.00
2018-02-12   3259                       Silverlake Medical Center            $747.90          $563.80           $184.10          $0.00      $0.00      $0.00      $0.00     $184.10
2018-02-12   3265                       Silverlake Medical Center            $749.75          $565.00           $184.75          $0.00      $0.00      $0.00      $0.00     $184.75
2018-02-12   3276                       Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00     $175.00
2018-02-12   3284                       Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00     $175.00
2018-02-13   3305                       Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00     $175.00
2018-02-13   3314                       Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00     $175.00
2018-02-13   3367                       Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00     $175.00
2018-02-14   3457                       Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $580.54           $326.46          $0.00      $0.00      $0.00      $0.00     $326.46
2018-02-15   3553                       Silver Lake Medical Center (Inter-Campus)
                                                                              $888.50         $713.50           $175.00          $0.00      $0.00      $0.00      $0.00     $175.00
2018-02-16   3573                      ERTO
                                        Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00     $175.00
2018-02-19   3751                       Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00     $175.00
2018-02-21   3951                       Silverlake Medical Center          $1,503.90         $1,263.25          $240.65          $0.00      $0.00      $0.00      $0.00     $240.65
2018-02-22   4022                       Silver Lake Medical Center (Inter-Campus)
                                                                            $1,502.00        $1,327.00          $175.00          $0.00      $0.00      $0.00      $0.00     $175.00
2018-02-22   4074                       Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00     $175.00
2018-02-23   4113                       Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00     $175.00
2018-02-23   4133                       Silver Lake Medical Center (Inter-Campus)
                                                                            $1,502.00        $1,327.00          $175.00          $0.00      $0.00      $0.00      $0.00     $175.00
2018-02-23   4172                       Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00     $175.00
2018-02-27   4429                       Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00     $175.00
2018-02-28   4532                       Silverlake Medical Center          $1,240.00          $883.00           $357.00          $0.00      $0.00      $0.00      $0.00     $357.00
2018-03-01   4633                       Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00     $175.00
2018-03-02   4730                       Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00     $175.00
2018-03-03   4797                       Silver Lake Medical Center (Inter-Campus)
                                                                              $888.50         $713.50           $175.00          $0.00      $0.00      $0.00      $0.00     $175.00



RescueNet™                                                                              Printed on 12/17/2018 at 12:17:27PM                                                Page 9
\\ZOLLHOSTED.COM\US\MEDCOASTAMBULANCE\CENTRALSHARE\REPORTS32\BILLING\TRIP RELATED\CALLDETL7.RPT
Trip Detail Report (Current Payor)
Trip Date IS BETWEEN 01/01/2016 AND 11/04/2018; AND Company IS GENTLECARE TRANSPORT INC OR MedCoast Ambulance Service; AND Status IS Billed OR
Complete OR On Hold OR Verified; AND Current Payor IS Silver Lake Medical Center (Inter-Campus) OR ...

                                                                             Gross       Contractual               Net        Revenue                                       Balance
Trip Date    Run #   Customer           Current Payor                     Charges        Allowances           Charges     Adjustments    Payments   Write-Offs   Refunds        Due

MedCoast Ambulance Service
2018-03-05   4849                       Silverlake Medical Center            $907.00          $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-03-05   4869                       Silverlake Medical Center            $908.85          $668.20           $240.65          $0.00      $0.00      $0.00      $0.00      $240.65
2018-03-06   4957                       Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-03-06   4987                       Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-03-06   5010                      OSilver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-03-07   5048                       Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-03-08   5190                       Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-03-09   5295                     N Silver Lake Medical Center (Inter-Campus)
                                                                            $1,502.00        $1,327.00          $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-03-10   5298                       Silver Lake Medical Center (Inter-Campus)
                                                                              $888.50         $713.50           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-03-10   5300                       Silver Lake Medical Center (Inter-Campus)
                                                                              $888.50         $713.50           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-03-12   5461                       Silverlake Medical Center            $746.05          $562.60           $183.45          $0.00      $0.00      $0.00      $0.00      $183.45
2018-03-12   5466                       Silverlake Medical Center            $746.05          $562.60           $183.45          $0.00      $0.00      $0.00      $0.00      $183.45
2018-03-12   5422                       Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-03-12   5471                       Silverlake Medical Center          $1,005.05          $730.60           $274.45          $0.00      $0.00      $0.00      $0.00      $274.45
2018-03-14   5624                       Silverlake Medical Center          $1,465.90         $1,238.25          $227.65          $0.00      $0.00      $0.00      $0.00      $227.65
2018-03-14   5665                       Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-03-15   5688                       Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-03-15   5728                       Silver Lake Medical Center (Inter-Campus)
                                                                            $1,502.00        $1,327.00          $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-03-16   5783                       Silverlake Medical Center          $1,735.70         $1,480.75          $254.95          $0.00      $0.00      $0.00      $0.00      $254.95
2018-03-19   5976                       Silverlake Medical Center            $960.65          $701.80           $258.85          $0.00      $0.00      $0.00      $0.00      $258.85
2018-03-19   5992                       Silverlake Medical Center            $960.65          $701.80           $258.85          $0.00      $0.00      $0.00      $0.00      $258.85
2018-03-19   6019                       Silverlake Medical Center          $1,336.70         $1,153.25          $183.45          $0.00      $0.00      $0.00      $0.00      $183.45
2018-03-19   6035                       Silverlake Medical Center          $1,336.70         $1,153.25          $183.45          $0.00      $0.00      $0.00      $0.00      $183.45
2018-03-19   5978                       Silverlake Medical Center            $907.00          $667.00           $240.00          $0.00      $0.00      $0.00      $0.00      $240.00
2018-03-19   5988                       Silver Lake Medical Center (Inter-Campus)
                                                                            $1,521.00        $1,339.50          $181.50          $0.00      $0.00      $0.00      $0.00      $181.50
2018-03-19   6029                       Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-03-21   6175                       Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-03-22   6356                       Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-03-23   6368                       Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-03-23   6390                     S Silverlake Medical Center            $755.30          $568.60           $186.70          $0.00      $0.00      $0.00      $0.00      $186.70
2018-03-24   6489                       Silver Lake Medical Center (Inter-Campus)
                                                                              $908.85         $733.20           $175.65          $0.00      $0.00      $0.00      $0.00      $175.65
2018-03-24   6508                       Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-03-26   6554                       Silverlake Medical Center            $908.85          $668.20           $240.65          $0.00      $0.00      $0.00      $0.00      $240.65
2018-03-28   6698                       Silver Lake Medical Center (Inter-Campus)
                                                                              $908.85         $733.20           $175.65          $0.00      $0.00      $0.00      $0.00      $175.65
2018-03-28   6705                       Silver Lake Medical Center (Inter-Campus)
                                                                              $888.50         $713.50           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-03-28   6710                       Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-03-28   6785                       Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00



RescueNet™                                                                              Printed on 12/17/2018 at 12:17:27PM                                                Page 10
\\ZOLLHOSTED.COM\US\MEDCOASTAMBULANCE\CENTRALSHARE\REPORTS32\BILLING\TRIP RELATED\CALLDETL7.RPT
Trip Detail Report (Current Payor)
Trip Date IS BETWEEN 01/01/2016 AND 11/04/2018; AND Company IS GENTLECARE TRANSPORT INC OR MedCoast Ambulance Service; AND Status IS Billed OR
Complete OR On Hold OR Verified; AND Current Payor IS Silver Lake Medical Center (Inter-Campus) OR ...

                                                                             Gross       Contractual               Net        Revenue                                       Balance
Trip Date    Run #   Customer           Current Payor                     Charges        Allowances           Charges     Adjustments    Payments   Write-Offs   Refunds        Due

MedCoast Ambulance Service
2018-03-30   6956                       Silver Lake Medical Center (Inter-Campus)
                                                                              $814.50         $639.50           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-03-30   6961                       Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-03-31   6982                       Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-03-31   7040                       Silverlake Medical Center          $1,040.20          $753.40           $286.80          $0.00      $0.00      $0.00      $0.00      $286.80
2018-03-31   7050                       Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-03-31   7053                       Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-04-01   7070                       Silver Lake Medical Center (Inter-Campus)
                                                                            $1,502.00        $1,327.00          $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-04-02   7101                       Silver Lake Medical Center (Inter-Campus)
                                                                              $905.15         $730.15           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-04-02   7139                       Silver Lake Medical Center (Inter-Campus)
                                                                              $905.15         $730.15           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-04-03   7156                       Silver Lake Medical Center (Inter-Campus)
                                                                              $908.85         $733.20           $175.65          $0.00      $0.00      $0.00      $0.00      $175.65
2018-04-04   7278                       Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-04-04   7336                       Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-04-05   7437                       Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-04-06   7449                       Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-04-06   7471                       Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-04-07   7530                    NY Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-04-09   7699                       Silverlake Medical Center          $1,203.00          $859.00           $344.00          $0.00      $0.00      $0.00      $0.00      $344.00
2018-04-10   7833                       Silver Lake Medical Center (Inter-Campus)
                                                                            $1,483.00        $1,308.00          $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-04-11   7938                       Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-04-11   7932                       Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-04-12   7956                       Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-04-13   8128                       Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-04-14   8129                       Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-04-14   8155                       Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-04-14   8156                       Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-04-16   8286                       Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-04-16   8310                       Silver Lake Medical Center (Inter-Campus)
                                                                            $1,502.00        $1,327.00          $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-04-16   8308                       Silver Lake Medical Center (Inter-Campus)
                                                                            $1,502.00        $1,327.00          $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-04-16   8321                       Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-04-17   8360                       Silverlake Medical Center          $1,566.60         $1,304.50          $262.10          $0.00      $0.00      $0.00      $0.00      $262.10
2018-04-17   8428                       Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-04-18   8527                       Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-04-19   8639                       Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-04-20   8647                       Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-04-20   8659                       Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-04-20   8661                       Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-04-20   8727                       Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00



RescueNet™                                                                              Printed on 12/17/2018 at 12:17:27PM                                                Page 11
\\ZOLLHOSTED.COM\US\MEDCOASTAMBULANCE\CENTRALSHARE\REPORTS32\BILLING\TRIP RELATED\CALLDETL7.RPT
Trip Detail Report (Current Payor)
Trip Date IS BETWEEN 01/01/2016 AND 11/04/2018; AND Company IS GENTLECARE TRANSPORT INC OR MedCoast Ambulance Service; AND Status IS Billed OR
Complete OR On Hold OR Verified; AND Current Payor IS Silver Lake Medical Center (Inter-Campus) OR ...

                                                                             Gross       Contractual               Net        Revenue                                       Balance
Trip Date    Run #   Customer           Current Payor                     Charges        Allowances           Charges     Adjustments    Payments   Write-Offs   Refunds        Due

MedCoast Ambulance Service
2018-04-20   8742                       Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-04-21   8743                       Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-04-21   8744                       Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-04-21   8762                       Silver Lake Medical Center (Inter-Campus)
                                                                            $1,502.00        $1,327.00          $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-04-21   8780                       Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-04-21   8795                       Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-04-21   8825                       Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-04-23   8865                       Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-04-25   9154                       Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-04-26   9261                       Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-04-27   9328                       Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-04-30   9470                       Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-04-30   9484                       Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-05-01   9556                       Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-05-01   9684                       Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-05-01   9679                       Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-05-02   9787                       Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-05-02   9806                       Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-05-03   9840                       Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-05-03   9852                       Silver Lake Medical Center (Inter-Campus)
                                                                            $1,502.00        $1,327.00          $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-05-04   9948                       Silverlake Medical Center          $1,405.10         $1,198.25          $206.85          $0.00      $0.00      $0.00      $0.00      $206.85
2018-05-04   10022                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-05-05   10065                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-05-05   10104                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-05-05   10118                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-05-06   10119                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-05-06   10121                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-05-07   10157                      Silver Lake Medical Center (Inter-Campus)
                                                                              $888.50         $713.50           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-05-07   10162                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-05-07   10163                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-05-07   10178                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-05-07   10182                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-05-08   10260                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-05-09   10353                      Silver Lake Medical Center (Inter-Campus)
                                                                            $1,502.00        $1,327.00          $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-05-09   10373                      Silverlake Medical Center            $746.05          $562.60           $183.45          $0.00      $0.00      $0.00      $0.00      $183.45
2018-05-09   10419                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-05-10   10499                      Silver Lake Medical Center (Inter-Campus)
                                                                              $888.50         $713.50           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00



RescueNet™                                                                              Printed on 12/17/2018 at 12:17:27PM                                                Page 12
\\ZOLLHOSTED.COM\US\MEDCOASTAMBULANCE\CENTRALSHARE\REPORTS32\BILLING\TRIP RELATED\CALLDETL7.RPT
Trip Detail Report (Current Payor)
Trip Date IS BETWEEN 01/01/2016 AND 11/04/2018; AND Company IS GENTLECARE TRANSPORT INC OR MedCoast Ambulance Service; AND Status IS Billed OR
Complete OR On Hold OR Verified; AND Current Payor IS Silver Lake Medical Center (Inter-Campus) OR ...

                                                                             Gross       Contractual               Net        Revenue                                       Balance
Trip Date    Run #   Customer           Current Payor                     Charges        Allowances           Charges     Adjustments    Payments   Write-Offs   Refunds        Due

MedCoast Ambulance Service
2018-05-10   10522                      Silver Lake Medical Center (Inter-Campus)
                                                                            $1,502.00        $1,327.00          $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-05-10   10554                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-05-11   10572                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-05-11   10622                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-05-11   10649                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-05-12   10728                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-05-12   10727                      Silver Lake Medical Center (Inter-Campus)
                                                                            $1,445.00        $1,270.00          $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-05-13   10741                      Silver Lake Medical Center (Inter-Campus)
                                                                              $962.50         $768.00           $194.50          $0.00      $0.00      $0.00      $0.00      $194.50
2018-05-14   10832                      Silver Lake Medical Center (Inter-Campus)
                                                                            $1,502.00        $1,327.00          $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-05-15   10957                      Silverlake Medical Center          $1,418.40         $1,207.00          $211.40          $0.00      $0.00      $0.00      $0.00      $211.40
2018-05-15   10968                      Silverlake Medical Center          $1,407.00         $1,199.50          $207.50          $0.00      $0.00      $0.00      $0.00      $207.50
2018-05-16   10992                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-05-16   11027                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-05-17   11112                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-05-18   11181                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-05-18   11190                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-05-18   11210                      Silver Lake Medical Center (Inter-Campus)
                                                                              $888.50         $713.50           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-05-20   11298                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-05-21   11333                     OMON
                                        Silverlake Medical Center            $733.10          $554.20           $178.90          $0.00      $0.00      $0.00      $0.00      $178.90
2018-05-21   11375                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-05-22   11483                      Silver Lake Medical Center (Inter-Campus)
                                                                              $888.50         $713.50           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-05-23   11520                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-05-23   11562                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-05-23   11577                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-05-25   11729                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-05-25   11756                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-05-28   11870                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-05-28   11875                      Silver Lake Medical Center (Inter-Campus)
                                                                              $888.50         $713.50           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-05-30   12076                    E Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-05-30   12078                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-05-30   12079                      Silver Lake Medical Center (Inter-Campus)
                                                                              $894.05         $719.05           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-06-04   12422                      Silver Lake Medical Center (Inter-Campus)
                                                                            $1,502.00        $1,327.00          $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-06-11   12941                      Silver Lake Medical Center (Inter-Campus)
                                                                            $1,502.00        $1,327.00          $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-06-13   13108                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-06-19   13556                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-06-20   13631                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-06-20   13632                      Silver Lake Medical Center (Inter-Campus)
                                                                            $1,513.40        $1,178.49          $334.91          $0.00      $0.00      $0.00      $0.00      $334.91



RescueNet™                                                                              Printed on 12/17/2018 at 12:17:27PM                                                Page 13
\\ZOLLHOSTED.COM\US\MEDCOASTAMBULANCE\CENTRALSHARE\REPORTS32\BILLING\TRIP RELATED\CALLDETL7.RPT
Trip Detail Report (Current Payor)
Trip Date IS BETWEEN 01/01/2016 AND 11/04/2018; AND Company IS GENTLECARE TRANSPORT INC OR MedCoast Ambulance Service; AND Status IS Billed OR
Complete OR On Hold OR Verified; AND Current Payor IS Silver Lake Medical Center (Inter-Campus) OR ...

                                                                             Gross       Contractual               Net        Revenue                                       Balance
Trip Date    Run #   Customer           Current Payor                     Charges        Allowances           Charges     Adjustments    Payments   Write-Offs   Refunds        Due

MedCoast Ambulance Service
2018-06-21   13687                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-06-21   13740                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-06-22   13761                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-06-22   13797                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-06-23   13869                   ER Silver Lake Medical Center (Inter-Campus)
                                                                            $1,502.00        $1,327.00          $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-06-26   13994                      Silverlake Medical Center            $836.70          $621.40           $215.30          $0.00      $0.00      $0.00      $0.00      $215.30
2018-06-27   14105                      Silver Lake Medical Center (Inter-Campus)
                                                                            $1,502.00        $1,327.00          $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-06-27   14128                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-06-27   14133                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-06-28   14227                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-06-28   14228                      Silver Lake Medical Center (Inter-Campus)
                                                                            $1,502.00        $1,327.00          $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-06-29   14266                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-06-29   14268                      Silver Lake Medical Center (Inter-Campus)
                                                                              $888.50         $713.50           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-06-29   14284                      Silver Lake Medical Center (Inter-Campus)
                                                                              $833.00         $658.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-06-29   14308                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-06-29   14314                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-06-29   14311                      Silver Lake Medical Center (Inter-Campus)
                                                                            $1,502.00        $1,327.00          $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-06-30   14351                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-06-30   14366                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-06-30   14386                      Silver Lake Medical Center (Inter-Campus)
                                                                            $1,502.00        $1,327.00          $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-06-30   14391                      Silver Lake Medical Center (Inter-Campus)
                                                                            $1,502.00        $1,327.00          $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-07-01   14402                      Silver Lake Medical Center (Inter-Campus)
                                                                            $1,502.00        $1,327.00          $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-07-03   14547                      Silver Lake Medical Center (Inter-Campus)
                                                                              $781.20         $504.31           $276.89          $0.00      $0.00      $0.00      $0.00      $276.89
2018-07-03   14563                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-07-03   14576                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-07-03   14581                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-07-04   14628                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-07-05   14726                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-07-06   14808                      Silverlake Medical Center            $755.30          $568.60           $186.70          $0.00      $0.00      $0.00      $0.00      $186.70
2018-07-07   14846                      Silver Lake Medical Center (Inter-Campus)
                                                                              $908.85         $733.20           $175.65          $0.00      $0.00      $0.00      $0.00      $175.65
2018-07-07   14863                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-07-07   14895                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-07-09   14947                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-07-10   15078                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-07-11   15169                      Silverlake Medical Center            $907.00          $667.00           $240.00          $0.00      $0.00      $0.00      $0.00      $240.00
2018-07-11   15181                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-07-13   15378                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00



RescueNet™                                                                              Printed on 12/17/2018 at 12:17:27PM                                                Page 14
\\ZOLLHOSTED.COM\US\MEDCOASTAMBULANCE\CENTRALSHARE\REPORTS32\BILLING\TRIP RELATED\CALLDETL7.RPT
Trip Detail Report (Current Payor)
Trip Date IS BETWEEN 01/01/2016 AND 11/04/2018; AND Company IS GENTLECARE TRANSPORT INC OR MedCoast Ambulance Service; AND Status IS Billed OR
Complete OR On Hold OR Verified; AND Current Payor IS Silver Lake Medical Center (Inter-Campus) OR ...

                                                                             Gross       Contractual               Net        Revenue                                       Balance
Trip Date    Run #   Customer           Current Payor                     Charges        Allowances           Charges     Adjustments    Payments   Write-Offs   Refunds        Due

MedCoast Ambulance Service
2018-07-15   15473                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-07-15   15476                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-07-15   15479                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-07-15   15486                      Silver Lake Medical Center (Inter-Campus)
                                                                              $888.50         $713.50           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-07-18   15702                      Silverlake Medical Center            $907.00          $667.00           $240.00          $0.00      $0.00      $0.00      $0.00      $240.00
2018-07-18   15749                      Silver Lake Medical Center (Inter-Campus)
                                                                            $1,502.00        $1,327.00          $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-07-18   15756                      Silver Lake Medical Center (Inter-Campus)
                                                                            $1,443.10        $1,268.10          $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-07-19   15811                      Silver Lake Medical Center (Inter-Campus)
                                                                              $888.50         $713.50           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-07-20   15904                      Silver Lake Medical Center (Inter-Campus)
                                                                              $888.50         $713.50           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-07-20   15880                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-07-20   15906                     ESilverlake Medical Center          $1,055.00          $763.00           $292.00          $0.00      $0.00      $0.00      $0.00      $292.00
2018-07-20   15939                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-07-21   16028                      Silver Lake Medical Center (Inter-Campus)
                                                                              $888.50         $713.50           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-07-23   16073                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-07-23   16075                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-07-23   16086                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-07-23   16092                      Silver Lake Medical Center (Inter-Campus)
                                                                              $888.50         $713.50           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-07-23   16093                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-07-23   16110                      Silver Lake Medical Center (Inter-Campus)
                                                                              $888.50         $713.50           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-07-24   16164                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-07-24   16213                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-07-25   16264                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-07-26   16316                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-07-27   16414                     RSilverlake Medical Center          $1,502.00         $1,262.00          $240.00          $0.00      $0.00      $0.00      $0.00      $240.00
2018-07-27   16417                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-07-27   16432                      Silverlake Medical Center            $888.50          $569.33           $319.17          $0.00      $0.00      $0.00      $0.00      $319.17
2018-07-27   16436                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-07-28   16476                      Silver Lake Medical Center (Inter-Campus)
                                                                            $1,502.00        $1,327.00          $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-07-29   16517                     NDO
                                       Silver Lake Medical Center (Inter-Campus)
                                                                             $907.00          $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-07-30   16560                      Silver Lake Medical Center (Inter-Campus)
                                                                              $899.60         $724.60           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-07-31   16630                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-07-31   16665                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-07-31   16675                      Silver Lake Medical Center (Inter-Campus)
                                                                            $1,502.00        $1,327.00          $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-07-31   16682                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-08-01   16716                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-08-03   16918                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-08-04   16986                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00



RescueNet™                                                                              Printed on 12/17/2018 at 12:17:27PM                                                Page 15
\\ZOLLHOSTED.COM\US\MEDCOASTAMBULANCE\CENTRALSHARE\REPORTS32\BILLING\TRIP RELATED\CALLDETL7.RPT
Trip Detail Report (Current Payor)
Trip Date IS BETWEEN 01/01/2016 AND 11/04/2018; AND Company IS GENTLECARE TRANSPORT INC OR MedCoast Ambulance Service; AND Status IS Billed OR
Complete OR On Hold OR Verified; AND Current Payor IS Silver Lake Medical Center (Inter-Campus) OR ...

                                                                              Gross       Contractual               Net        Revenue                                       Balance
Trip Date    Run #   Customer           Current Payor                      Charges        Allowances           Charges     Adjustments    Payments   Write-Offs   Refunds        Due

MedCoast Ambulance Service
2018-08-06   17041                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00          $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-08-07   17110                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00          $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-08-07   17174                      Silver Lake Medical Center (Inter-Campus)
                                                                              $888.50          $713.50           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-08-08   17190                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00          $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-08-08   17216                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00          $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-08-08   17225                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00          $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-08-08   17234                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00          $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-08-08   17243                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00          $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-08-09   17245                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00          $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-08-12   17512                      Silver Lake Medical Center (Inter-Campus)
                                                                            $1,502.00         $1,327.00          $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-08-14   17676                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00          $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-08-14   17688                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00          $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-08-14   17682                      Silver Lake Medical Center (Inter-Campus)
                                                                            $1,502.00         $1,327.00          $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-08-16   17864                    XANDER
                                        Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00          $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-08-17   17867                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00          $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-08-17   17906                      Silver Lake Medical Center (Inter-Campus)
                                                                            $1,502.00         $1,327.00          $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-08-17   17924                    AVID
                                        Silverlake Medical Center             $870.00          $643.00           $227.00          $0.00      $0.00      $0.00      $0.00      $227.00
2018-08-20   18061                     E Silver Lake Medical Center (Inter-Campus)
                                                                               $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-08-20   18095                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00          $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-08-21   18197                    E Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00          $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-08-21   18202                      Silver Lake Medical Center (Inter-Campus)
                                                                              $888.50          $713.50           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-08-22   18252                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00          $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-08-23   18303                    ARCO
                                       Silver Lake Medical Center (Inter-Campus)
                                                                           $1,502.00          $1,327.00          $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-08-23   18370                      Silver Lake Medical Center (Inter-Campus)
                                                                              $888.50          $713.50           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-08-24   18387                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00          $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-08-24   18402                      Silver Lake Medical Center (Inter-Campus)
                                                                              $888.50          $713.50           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-08-25   18522                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00          $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-08-27   18604                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00          $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-08-28   18693                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00          $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-08-28   18695                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00          $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-08-28   18702                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00          $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-08-28   18706                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00          $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-08-29   18774                      Silverlake Medical Center           $1,806.00         $1,462.00          $344.00          $0.00      $0.00      $0.00      $0.00      $344.00
2018-08-30   18857                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00          $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-08-31   18929                      Silver Lake Medical Center (Inter-Campus)
                                                                              $888.50          $713.50           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-09-01   18985                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00          $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-09-01   18987                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00          $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00



RescueNet™                                                                               Printed on 12/17/2018 at 12:17:27PM                                                Page 16
\\ZOLLHOSTED.COM\US\MEDCOASTAMBULANCE\CENTRALSHARE\REPORTS32\BILLING\TRIP RELATED\CALLDETL7.RPT
Trip Detail Report (Current Payor)
Trip Date IS BETWEEN 01/01/2016 AND 11/04/2018; AND Company IS GENTLECARE TRANSPORT INC OR MedCoast Ambulance Service; AND Status IS Billed OR
Complete OR On Hold OR Verified; AND Current Payor IS Silver Lake Medical Center (Inter-Campus) OR ...

                                                                             Gross       Contractual               Net        Revenue                                       Balance
Trip Date    Run #   Customer           Current Payor                     Charges        Allowances           Charges     Adjustments    Payments   Write-Offs   Refunds        Due

MedCoast Ambulance Service
2018-09-01   19004                      Silver Lake Medical Center (Inter-Campus)
                                                                              $888.50         $713.50           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-09-03   19029                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-09-03   19036                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-09-03   19050                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-09-04   19139                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-09-04   19151                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-09-04   19152                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-09-05   19154                      Silver Lake Medical Center (Inter-Campus)
                                                                              $888.50         $713.50           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-09-05   19165                      Silver Lake Medical Center (Inter-Campus)
                                                                            $1,633.10        $1,413.25          $219.85          $0.00      $0.00      $0.00      $0.00      $219.85
2018-09-06   19323                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-09-06   19334                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-09-06   19337                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-09-07   19397                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-09-08   19433                      Silver Lake Medical Center (Inter-Campus)
                                                                            $1,483.00        $1,308.00          $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-09-08   19459                      Silver Lake Medical Center (Inter-Campus)
                                                                            $1,483.00        $1,308.00          $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-09-08   19464                      Silver Lake Medical Center (Inter-Campus)
                                                                              $908.85         $733.20           $175.65          $0.00      $0.00      $0.00      $0.00      $175.65
2018-09-11   19592                      Silver Lake Medical Center (Inter-Campus)
                                                                              $908.85         $733.20           $175.65          $0.00      $0.00      $0.00      $0.00      $175.65
2018-09-11   19614                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-09-11   19660                      Silverlake Medical Center            $873.70          $645.40           $228.30          $0.00      $0.00      $0.00      $0.00      $228.30
2018-09-11   19672                     IHC
                                        Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-09-11   19673                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-09-12   19721                      Silver Lake Medical Center (Inter-Campus)
                                                                              $888.50         $713.50           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-09-12   19748                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-09-13   19773                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-09-13   19848                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-09-14   19852                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-09-14   19854                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-09-14   19891                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-09-15   19939                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-09-15   19983                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-09-16   19990                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-09-17   20063                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-09-18   20083                      Silver Lake Medical Center (Inter-Campus)
                                                                              $888.50         $713.50           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-09-18   20086                      Silver Lake Medical Center (Inter-Campus)
                                                                              $910.70         $734.40           $176.30          $0.00      $0.00      $0.00      $0.00      $176.30
2018-09-18   20163                      Silver Lake Medical Center (Inter-Campus)
                                                                              $908.85         $733.20           $175.65          $0.00      $0.00      $0.00      $0.00      $175.65
2018-09-18   20167                      Silver Lake Medical Center (Inter-Campus)
                                                                              $910.70         $734.40           $176.30          $0.00      $0.00      $0.00      $0.00      $176.30
2018-09-19   20171                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00



RescueNet™                                                                              Printed on 12/17/2018 at 12:17:27PM                                                Page 17
\\ZOLLHOSTED.COM\US\MEDCOASTAMBULANCE\CENTRALSHARE\REPORTS32\BILLING\TRIP RELATED\CALLDETL7.RPT
Trip Detail Report (Current Payor)
Trip Date IS BETWEEN 01/01/2016 AND 11/04/2018; AND Company IS GENTLECARE TRANSPORT INC OR MedCoast Ambulance Service; AND Status IS Billed OR
Complete OR On Hold OR Verified; AND Current Payor IS Silver Lake Medical Center (Inter-Campus) OR ...

                                                                             Gross       Contractual               Net        Revenue                                       Balance
Trip Date    Run #   Customer           Current Payor                     Charges        Allowances           Charges     Adjustments    Payments   Write-Offs   Refunds        Due

MedCoast Ambulance Service
2018-09-19   20172                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-09-19   20227                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-09-19   20243                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-09-20   20319                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-09-20   20327                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-09-20   20334                      Silver Lake Medical Center (Inter-Campus)
                                                                            $1,502.00        $1,327.00          $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-09-20   20336                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-09-20   20341                   A Silver Lake Medical Center (Inter-Campus)
                                                                             $907.00          $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-09-21   20346                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-09-21   20367                    GARET
                                        Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-09-21   20369                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-09-21   20392                      Silver Lake Medical Center (Inter-Campus)
                                                                            $1,483.00        $1,308.00          $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-09-21   20402                      Silver Lake Medical Center (Inter-Campus)
                                                                            $1,483.00        $1,308.00          $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-09-21   20399                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-09-21   20407                   D Silver Lake Medical Center (Inter-Campus)
                                                                             $907.00          $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-09-21   20406                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-09-23   20495                      Silver Lake Medical Center (Inter-Campus)
                                                                            $1,312.00        $1,137.00          $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-09-24   20519                      Silverlake Medical Center          $1,018.00          $642.44           $375.56          $0.00      $0.00      $0.00      $0.00      $375.56
2018-09-24   20528                      Silver Lake Medical Center (Inter-Campus)
                                                                              $910.70         $734.40           $176.30          $0.00      $0.00      $0.00      $0.00      $176.30
2018-09-24   20554                      Silver Lake Medical Center (Inter-Campus)
                                                                              $888.50         $713.50           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-09-26   20695                      Silver Lake Medical Center (Inter-Campus)
                                                                              $888.50         $713.50           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-09-26   20711                      Silver Lake Medical Center (Inter-Campus)
                                                                              $888.50         $713.50           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-09-26   20723                      Silver Lake Medical Center (Inter-Campus)
                                                                              $825.60         $650.60           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-09-27   20725                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-09-27   20760                      Silverlake Medical Center            $888.50          $564.53           $323.97          $0.00      $0.00      $0.00      $0.00      $323.97
2018-09-27   20811                    STOPHER
                                       Silver Lake Medical Center (Inter-Campus)
                                                                             $907.00          $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-09-27   20812                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-09-27   20828                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-09-28   20876                      Silver Lake Medical Center (Inter-Campus)
                                                                              $888.50         $713.50           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-09-29   20939                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-10-01   21026                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-10-01   21031                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-10-01   21037                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-10-02   21151                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-10-02   21134                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-10-02   21155                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-10-02   21158                      Silver Lake Medical Center (Inter-Campus)
                                                                              $888.50         $713.50           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00



RescueNet™                                                                              Printed on 12/17/2018 at 12:17:27PM                                                Page 18
\\ZOLLHOSTED.COM\US\MEDCOASTAMBULANCE\CENTRALSHARE\REPORTS32\BILLING\TRIP RELATED\CALLDETL7.RPT
Trip Detail Report (Current Payor)
Trip Date IS BETWEEN 01/01/2016 AND 11/04/2018; AND Company IS GENTLECARE TRANSPORT INC OR MedCoast Ambulance Service; AND Status IS Billed OR
Complete OR On Hold OR Verified; AND Current Payor IS Silver Lake Medical Center (Inter-Campus) OR ...

                                                                             Gross       Contractual               Net        Revenue                                       Balance
Trip Date    Run #   Customer           Current Payor                     Charges        Allowances           Charges     Adjustments    Payments   Write-Offs   Refunds        Due

MedCoast Ambulance Service
2018-10-02   21164                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-10-03   21169                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-10-03   21247                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-10-04   21261                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-10-04   21269                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-10-04   21286                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-10-04   21304                      Silver Lake Medical Center (Inter-Campus)
                                                                            $1,511.50        $1,333.25          $178.25          $0.00      $0.00      $0.00      $0.00      $178.25
2018-10-04   21335                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-10-04   21347                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-10-04   21348                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-10-05   21352                      Silver Lake Medical Center (Inter-Campus)
                                                                              $864.45         $689.45           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-10-05   21353                      Silver Lake Medical Center (Inter-Campus)
                                                                              $864.45         $689.45           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-10-05   21354                      Silver Lake Medical Center (Inter-Campus)
                                                                              $910.70         $734.40           $176.30          $0.00      $0.00      $0.00      $0.00      $176.30
2018-10-05   21356                      Silver Lake Medical Center (Inter-Campus)
                                                                              $910.70         $734.40           $176.30          $0.00      $0.00      $0.00      $0.00      $176.30
2018-10-05   21357                      Silver Lake Medical Center (Inter-Campus)
                                                                              $908.85         $733.20           $175.65          $0.00      $0.00      $0.00      $0.00      $175.65
2018-10-05   21364                      Silver Lake Medical Center (Inter-Campus)
                                                                              $908.85         $733.20           $175.65          $0.00      $0.00      $0.00      $0.00      $175.65
2018-10-05   21373                      Silver Lake Medical Center (Inter-Campus)
                                                                              $908.85         $733.20           $175.65          $0.00      $0.00      $0.00      $0.00      $175.65
2018-10-05   21403                      Silver Lake Medical Center (Inter-Campus)
                                                                            $1,512.00        $1,337.00          $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-10-05   21407                      Silver Lake Medical Center (Inter-Campus)
                                                                              $908.85         $733.20           $175.65          $0.00      $0.00      $0.00      $0.00      $175.65
2018-10-06   21422                      Silver Lake Medical Center (Inter-Campus)
                                                                            $1,521.00        $1,339.50          $181.50          $0.00      $0.00      $0.00      $0.00      $181.50
2018-10-08   21496                      Silver Lake Medical Center (Inter-Campus)
                                                                              $916.25         $738.00           $178.25          $0.00      $0.00      $0.00      $0.00      $178.25
2018-10-09   21624                      Silver Lake Medical Center (Inter-Campus)
                                                                              $888.50         $713.50           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-10-09   21641                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-10-09   21644                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-10-10   21676                      Silver Lake Medical Center (Inter-Campus)
                                                                              $918.10         $739.20           $178.90          $0.00      $0.00      $0.00      $0.00      $178.90
2018-10-10   21701                      Silver Lake Medical Center (Inter-Campus)
                                                                              $825.60         $650.60           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-10-10   21706                      Silver Lake Medical Center (Inter-Campus)
                                                                              $908.85         $733.20           $175.65          $0.00      $0.00      $0.00      $0.00      $175.65
2018-10-10   21702                      Silver Lake Medical Center (Inter-Campus)
                                                                              $908.85         $733.20           $175.65          $0.00      $0.00      $0.00      $0.00      $175.65
2018-10-10   21713                      Silver Lake Medical Center (Inter-Campus)
                                                                              $888.50         $713.50           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-10-10   21709                   CA Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-10-10   21715                      Silver Lake Medical Center (Inter-Campus)
                                                                              $908.85         $733.20           $175.65          $0.00      $0.00      $0.00      $0.00      $175.65
2018-10-10   21716                      Silver Lake Medical Center (Inter-Campus)
                                                                              $908.85         $733.20           $175.65          $0.00      $0.00      $0.00      $0.00      $175.65
2018-10-10   21718                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-10-11   21719                      Silver Lake Medical Center (Inter-Campus)
                                                                              $910.70         $734.40           $176.30          $0.00      $0.00      $0.00      $0.00      $176.30
2018-10-11   21744                      Silver Lake Medical Center (Inter-Campus)
                                                                              $908.85         $733.20           $175.65          $0.00      $0.00      $0.00      $0.00      $175.65
2018-10-11   21753                      Silver Lake Medical Center (Inter-Campus)
                                                                              $833.00         $658.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00
2018-10-11   21806                      Silver Lake Medical Center (Inter-Campus)
                                                                              $907.00         $732.00           $175.00          $0.00      $0.00      $0.00      $0.00      $175.00



RescueNet™                                                                              Printed on 12/17/2018 at 12:17:27PM                                                Page 19
\\ZOLLHOSTED.COM\US\MEDCOASTAMBULANCE\CENTRALSHARE\REPORTS32\BILLING\TRIP RELATED\CALLDETL7.RPT
Trip Detail Report (Current Payor)
Trip Date IS BETWEEN 01/01/2016 AND 11/04/2018; AND Company IS GENTLECARE TRANSPORT INC OR MedCoast Ambulance Service; AND Status IS Billed OR
Complete OR On Hold OR Verified; AND Current Payor IS Silver Lake Medical Center (Inter-Campus) OR ...

                                                                                         Gross       Contractual               Net        Revenue                                           Balance
Trip Date     Run #        Customer                 Current Payor                     Charges        Allowances           Charges      Adjustments    Payments     Write-Offs   Refunds         Due

MedCoast Ambulance Service
2018-10-11    21815                                 Silver Lake Medical Center (Inter-Campus)
                                                                                          $888.50         $713.50           $175.00           $0.00       $0.00       $0.00      $0.00       $175.00
2018-10-12    21817                                 Silver Lake Medical Center (Inter-Campus)
                                                                                          $888.50         $713.50           $175.00           $0.00       $0.00       $0.00      $0.00       $175.00
2018-10-12    21829                                 Silver Lake Medical Center (Inter-Campus)
                                                                                          $910.70         $734.40           $176.30           $0.00       $0.00       $0.00      $0.00       $176.30
2018-10-12    21846                                 Silver Lake Medical Center (Inter-Campus)
                                                                                          $907.00         $732.00           $175.00           $0.00       $0.00       $0.00      $0.00       $175.00
2018-10-12    21856                                 Silver Lake Medical Center (Inter-Campus)
                                                                                          $925.50         $744.00           $181.50           $0.00       $0.00       $0.00      $0.00       $181.50
2018-10-12    21869                                 Silver Lake Medical Center (Inter-Campus)
                                                                                          $910.70         $734.40           $176.30           $0.00       $0.00       $0.00      $0.00       $176.30
2018-10-12    21879                                 Silver Lake Medical Center (Inter-Campus)
                                                                                          $925.50         $744.00           $181.50           $0.00       $0.00       $0.00      $0.00       $181.50
2018-10-13    21890                                 Silver Lake Medical Center (Inter-Campus)
                                                                                          $910.70         $734.40           $176.30           $0.00       $0.00       $0.00      $0.00       $176.30
2018-10-15    22010                                 Silver Lake Medical Center (Inter-Campus)
                                                                                          $888.50         $713.50           $175.00           $0.00       $0.00       $0.00      $0.00       $175.00
2018-10-27    22887                                 Silver Lake Medical Center (Inter-Campus)
                                                                                          $908.85         $733.20           $175.65           $0.00       $0.00       $0.00      $0.00       $175.65
2018-10-27    22918                                 Silver Lake Medical Center (Inter-Campus)
                                                                                          $925.50         $744.00           $181.50           $0.00       $0.00       $0.00      $0.00       $181.50
2018-10-27    22924                                 Silver Lake Medical Center (Inter-Campus)
                                                                                          $907.00         $732.00           $175.00           $0.00       $0.00       $0.00      $0.00       $175.00
2018-10-27    22925                                 Silver Lake Medical Center (Inter-Campus)
                                                                                          $921.80         $741.60           $180.20           $0.00       $0.00       $0.00      $0.00       $180.20
2018-10-29    22967                                 Silver Lake Medical Center (Inter-Campus)
                                                                                          $829.30         $654.30           $175.00           $0.00       $0.00       $0.00      $0.00       $175.00
2018-10-29    22978                                 Silver Lake Medical Center (Inter-Campus)
                                                                                          $908.85         $733.20           $175.65           $0.00       $0.00       $0.00      $0.00       $175.65
2018-10-29    22982                                 Silver Lake Medical Center (Inter-Campus)
                                                                                          $910.70         $734.40           $176.30           $0.00       $0.00       $0.00      $0.00       $176.30
2018-10-30    23089                                 Silver Lake Medical Center (Inter-Campus)
                                                                                          $888.50         $713.50           $175.00           $0.00       $0.00       $0.00      $0.00       $175.00
2018-10-30    23090                                 Silver Lake Medical Center (Inter-Campus)
                                                                                          $907.00         $732.00           $175.00           $0.00       $0.00       $0.00      $0.00       $175.00
2018-10-30    23099                                 Silver Lake Medical Center (Inter-Campus)
                                                                                          $907.00         $732.00           $175.00           $0.00       $0.00       $0.00      $0.00       $175.00
2018-10-30    23104                                 Silver Lake Medical Center (Inter-Campus)
                                                                                          $907.00         $732.00           $175.00           $0.00       $0.00       $0.00      $0.00       $175.00
2018-10-30    23105                              ER Silver Lake Medical Center (Inter-Campus)
                                                                                          $908.85         $733.20           $175.65           $0.00       $0.00       $0.00      $0.00       $175.65
2018-10-31    23120                                 Silver Lake Medical Center (Inter-Campus)
                                                                                          $907.00         $732.00           $175.00           $0.00       $0.00       $0.00      $0.00       $175.00
2018-10-31    23173                                 Silver Lake Medical Center (Inter-Campus)
                                                                                          $908.85         $733.20           $175.65           $0.00       $0.00       $0.00      $0.00       $175.65
2018-10-31    23179                                 Silver Lake Medical Center (Inter-Campus)
                                                                                          $908.85         $733.20           $175.65           $0.00       $0.00       $0.00      $0.00       $175.65
2018-10-31    23184                              O Silver Lake Medical Center (Inter-Campus)
                                                                                         $908.85          $733.20           $175.65           $0.00       $0.00       $0.00      $0.00       $175.65
2018-10-31    23177                                 Silver Lake Medical Center (Inter-Campus)
                                                                                          $888.50         $713.50           $175.00           $0.00       $0.00       $0.00      $0.00       $175.00
2018-11-01    23286                                 Silver Lake Medical Center (Inter-Campus)
                                                                                          $888.50         $713.50           $175.00           $0.00       $0.00       $0.00      $0.00       $175.00
2018-11-02    23301                                 Silver Lake Medical Center (Inter-Campus)
                                                                                          $908.85         $733.20           $175.65           $0.00       $0.00       $0.00      $0.00       $175.65
2018-11-02    23361                                 Silver Lake Medical Center (Inter-Campus)
                                                                                          $908.85         $733.20           $175.65           $0.00       $0.00       $0.00      $0.00       $175.65
2018-11-03    23427                                 Silver Lake Medical Center (Inter-Campus)
                                                                                          $816.35         $641.35           $175.00           $0.00       $0.00       $0.00      $0.00       $175.00
2018-11-03    23444                                 Silver Lake Medical Center (Inter-Campus)
                                                                                          $907.00         $732.00           $175.00           $0.00       $0.00       $0.00      $0.00       $175.00
2018-11-03    23447                                 Silver Lake Medical Center (Inter-Campus)
                                                                                          $888.50         $713.50           $175.00           $0.00       $0.00       $0.00      $0.00       $175.00
2018-11-03    23448                                 Silver Lake Medical Center (Inter-Campus)
                                                                                          $908.85         $733.20           $175.65           $0.00       $0.00       $0.00      $0.00       $175.65



Totals for Company: MedCoast Ambulance Service

      699                                                                            $695,940.45       $552,621.67       $143,318.78          $0.00   $15,262.83      $0.00      $0.00     $128,055.95


RescueNet™                                                                                          Printed on 12/17/2018 at 12:17:27PM                                                   Page 20
\\ZOLLHOSTED.COM\US\MEDCOASTAMBULANCE\CENTRALSHARE\REPORTS32\BILLING\TRIP RELATED\CALLDETL7.RPT
Trip Detail Report (Current Payor)
Trip Date IS BETWEEN 01/01/2016 AND 11/04/2018; AND Company IS GENTLECARE TRANSPORT INC OR MedCoast Ambulance Service; AND Status IS Billed OR
Complete OR On Hold OR Verified; AND Current Payor IS Silver Lake Medical Center (Inter-Campus) OR ...

                                                                  Gross       Contractual               Net        Revenue                                          Balance
Trip Date    Run #   Customer           Current Payor           Charges       Allowances           Charges      Adjustments    Payments     Write-Offs   Refunds         Due

      706                                                      $703,062.65      $557,723.57       $145,339.08          $0.00   $15,262.83      $0.00      $0.00    $130,076.25




RescueNet™                                                                   Printed on 12/17/2018 at 12:17:27PM                                                   Page 21
\\ZOLLHOSTED.COM\US\MEDCOASTAMBULANCE\CENTRALSHARE\REPORTS32\BILLING\TRIP RELATED\CALLDETL7.RPT
